Citation Nr: 1207902	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  07-20 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent prior to April 28, 2010 and 60 percent from April 29, 2010 for diabetes mellitus, type II.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 Regional Office (RO) in St. Louis, Missouri rating decision, which granted entitlement to service connection for diabetes mellitus and assigned a 20 percent rating from the date of claim.

The Veteran had a hearing before the undersigned Veterans Law Judge in September 2008.  A transcript of that proceeding has been associated with the claims file.

The Veteran's case was remanded by the Board for additional development in October 2008.  

By an August 2010 determination, the Board denied entitlement to an increased rating greater than 20 percent for the Veteran's diabetes mellitus prior to April 29, 2010 and granted entitlement to a 60 percent rating from April 29, 2010.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2011 Order, the Court vacated the August 2010 decision of the Board and remanded the matter for readjudication.  

In addition, the Court adopted the findings of an August 2011 Joint Motion for Remand (JMR) that concluded that the Board failed to include and address the issue of entitlement to TDIU pursuant to the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the issue of entitlement to TDIU has been listed above and will be considered in conjunction with the increased rating claim.  Finally, the Board notes that the August 2011 Order vacated the August 2010 Board decision in its entirety, including the grant of an increased rating of 60 percent for diabetes mellitus from April 29, 2010.  As this increased rating was effectuated by the RO in September 2010 the Board will not disturb this rating and the issue has been styled as listed above.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges entitlement to an increased initial rating greater than 20 percent for diabetes mellitus prior to April 29, 2010 and greater than 60 percent from April 29, 2010, as well as entitlement to a TDIU.  The August 2011 JMR indicated that the Board failed to adequately consider evidence of neuropathy of the extremities and whether such problems were secondary to the Veteran's service-connected diabetes mellitus.  In addition and as noted above, the JMR found that a claim of entitlement to TDIU had been raised by the record and should be considered along with the increased rating claim.  

As to the increased rating for diabetes mellitus, to include a separate rating for extremity neuropathy, the Board notes that subsequent to the case having been appealed to the Court in a December 2010 rating decision the RO granted entitlement to bilateral lower extremity diabetic peripheral neuropathy and assigned a separate 10 percent rating for each of the Veteran's lower extremities, effective from September 8, 2008.  The Veteran has not since expressed disagreement with either the disability rating or effective date assigned for that award.  For this reason, the Board concludes that this matter has been resolved in favor of the Veteran, and is not presently before the Board on appeal.  However, while the Board observes that the Veteran's primary reported neuropathy symptoms involve his lower extremities, the Board also notes a December 2011 letter from a VA treating physician that discussed the Veteran's symptoms, including problems feeling and gripping objects with his hands.  Thus, there is evidence of record indicating possible upper extremity neurological problems, and the question of whether a separate award is warranted based on such problems has not been resolved.  As such, the Board concludes a remand of the diabetes mellitus issue is necessary to obtain an examination to determine the current severity of the Veteran's diabetes and any related disabilities, to include obtaining an etiology opinion with respect to any diagnosed upper extremity neurological disabilities.

As to the TDIU claim, the law provides that a total disability rating may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2011).  In this case, the Veteran's service-connected diabetes mellitus, type II, currently is rated at 60 percent, his coronary artery disease at 30 percent, his bilateral lower extremity diabetic peripheral neuropathy at 10 percent for each extremity, and erectile dysfunction is rated as noncompensable (although the Veteran is receiving special monthly compensation for the loss of use of a creative organ), with a combined rating of 40 percent from February 18, 2005, 60 percent from September 8, 2008, and 80 percent from April, 29, 2010.  Accordingly, the Board finds that a remand is necessary to obtain a VA medical opinion which addresses the impact of the Veteran's service-connected disabilities on his employability.  See Moore v. Nicholson, 21 Vet. App. 211 (2007), citing Friscia v. Brown, 7 Vet. App. 294, 297 (1994) (the Board had a duty, where the critical issue was TDIU, to request a medical opinion to discuss what effect the Veteran's service-connected disability had on his ability to work); Beaty v. Brown, 6 Vet. App 532, 537 (1994).

In that regard, a December 2011 letter from the Veteran's VA treating physician noted that the Veteran had been unemployed since 2004, due to multiple disabilities that included both service-connected and nonservice-connected disabilities.  

In addition, the RO/AMC should take the opportunity to obtain VA treatment records from September 2008 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records from all applicable VA medical facilities for treatment received from September 2008 to the present.

2.  After the above records are obtained, to the extent available, schedule the Veteran for any and all appropriate examinations to ascertain the current severity of his diabetes mellitus, type II and any and all complications thereof.  The examiner(s) must conduct all necessary tests to ascertain any manifestations of the Veteran's diabetes mellitus, type II.  In that regard, the appropriate examiner specifically is requested to opine as to whether any diagnosed upper extremity neuropathy was caused or permanently aggravated by the Veteran's diabetes mellitus, type II.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided. 

3.  After the above has been completed, schedule the Veteran for appropriate examination on the matter of employability.  The examiner must be provided with the entire claims file, including a copy of this remand and a list of the Veteran's service-connected disabilities.  The examination report should reflect that a review of the claims file was completed.  The examiner should evaluate all of the Veteran's service-connected disabilities.  After completing an examination of the Veteran, reviewing the record, and reviewing any specialty examinations obtained, the VA examiner should discuss what functional limitations the Veteran experiences as a result of the cumulative effect of his service-connected disabilities and what impact, if any, these have on his occupational functioning.  The examiner should describe if and how the Veteran's service-connected disabilities might impact his ability to perform sedentary, light-duty, and labor-intensive employment.  Consideration should not be given to the Veteran's age, and any discussion and/or opinion(s) should be limited to the impact of his Veteran's service-connected disabilities on the ability to obtain or maintain employment.  A rationale which considers the clinical and lay evidence of record should accompany any discussion(s)/opinion(s) provided in the report.

The examiner specifically is requested to consider, and discuss as necessary, the December 2011 letter from VA physician S.P. that indicated the Veteran had several medical problems (both service-connected and nonservice-connected) that rendered him unemployable, as well as the Veteran's contentions and the VA examination reports of record. 

4.  After the above is complete, readjudicate the Veteran's claims.  If the full benefit sought is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


